     Case 2:19-cv-01818-RFB-NJK Document 24 Filed 04/07/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
      MARTY SCOTT FITZGERALD,                              Case No. 2:19-cv-01818-RFB-NJK
4
                                           Plaintiff                   ORDER
5            v.
6     LISA WALSH et al.,
                                      Defendants
7

8           On February 26, 2021, this Court issued an order directing Plaintiff to file his

9    updated address with this Court by March 12, 2021. (ECF No. 17). The deadline has

10   now expired, and Plaintiff has not filed his updated address or otherwise responded to

11   the Court’s order.
            District courts have the inherent power to control their dockets and “[i]n the
12
     exercise of that power, they may impose sanctions including, where appropriate . . .
13
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
14
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
15
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
16
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
17
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
18
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
19
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
20
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
21
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
22
     dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
23   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
24   local rules).
25          In determining whether to dismiss an action for lack of prosecution, failure to obey
26   a court order, or failure to comply with local rules, the court must consider several factors:
27   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
28   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
                                                       1
     Case 2:19-cv-01818-RFB-NJK Document 24 Filed 04/07/21 Page 2 of 3



1
     disposition of cases on their merits; and (5) the availability of less drastic alternatives.
2
     See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
3
     130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
4           Here, the Court finds that the first two factors, the public’s interest in expeditiously
5    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
6    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
7    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
8    in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
9    West, 542 F.2d 522, 524 (9th Cir. 1976).          The fourth factor—public policy favoring
10   disposition of cases on their merits—is greatly outweighed by the factors in favor of

11   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

12   the court’s order will result in dismissal satisfies the “consideration of alternatives”

13   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

14   F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the

15   Court by March 12, 2021, expressly stated: “Plaintiff is hereby ORDERED to file a notice
     of changed address by March 12, 2021. FAILURE TO COMPLY WITH THIS ORDER
16
     MAY RESULT IN DISMISSAL OF THIS CASE.” (ECF No. 17). Thus, Plaintiff had
17
     adequate warning that dismissal would result from his noncompliance with the Court’s
18
     order to file his updated address by March 12, 2021.
19
            It is therefore ordered that this action is dismissed without prejudice based on
20
     Plaintiff’s failure to file an updated address in compliance with this Court’s February 26,
21
     2021, order.
22
            It is further ordered the application to proceed in forma pauperis for a prisoner
23
     (ECF No. 1) is denied as moot because Plaintiff is no longer incarcerated.
24
            It is further ordered that the Clerk of Court will close the case and enter judgment
25
     accordingly.
26
            It is further ordered that the Plaintiff may move to reopen this case and vacate the
27   judgment by filing a motion for reconsideration of this order. In this motion, the Plaintiff
28   would need to explain that circumstances which led to him not being able to update his
                                                   2
     Case 2:19-cv-01818-RFB-NJK Document 24 Filed 04/07/21 Page 3 of 3



1
     address as directed by the Court. If the Court finds there is good cause or a reasonable
2
     explanation for the failure to update the address, the Court will reopen the case and
3
     vacate the judgment.
4

5
           DATED April 7, 2021.
6

7
                                                    RICHARD F. BOULWARE, II
8                                                   UNITED STATES DISTRICT JUDGE

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                3
